DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           SAMANTHA KING,
                              Petitioner,

                                    v.

                    YONATHAN ARENAS ESCOBAR,
                           Respondent.

                             No. 4D22-1070

                          [December 14, 2022]

  Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Natasha DePrimo, Judge; L.T. Case No.
FMCE18006354.

   Samantha King, Raleigh, North Carolina, pro se.

   Yonathan Arenas Escobar, Miami, pro se.

PER CURIAM.

   The mother in a post-judgment paternity case seeks certiorari review of
an order requiring her to submit to a psychological evaluation pursuant to
Florida Family Law Rule of Procedure 12.360. We grant the petition in
part.

   A parent involved in a child custody dispute may be required to submit
to a psychological examination if it is established that his or her mental
condition is in controversy and good cause is shown for the examination.
See Fla. Fam. L. R. P. 12.360(a)(1), (2); Wade v. Wade, 124 So. 3d 369,
374–77 (Fla. 3d DCA 2013). The order requiring the examination must
specify “the time, place, manner, conditions, and scope of the examination
and the person or persons by whom it is to be made.” Fla. Fam. L. R. P.
12.360(a)(1)(B).

    “Certiorari jurisdiction lies to review an order compelling a mental
examination.” Smart v. Bock, 220 So. 3d 1196, 1197 (Fla. 4th DCA 2017)
(quoting J.B. v. M.M., 92 So. 3d 888, 889 (Fla. 4th DCA 2012)). However,
relief can be granted only if the order departs from “the essential
requirements of the law, resulting in a miscarriage of justice.” Smart, 220
So. 3d at 1197 (quoting Manubens v. Manubens, 198 So. 3d 1072, 1074
(Fla. 5th DCA 2016)).

    The trial court’s order in this case departs from the essential
requirements of the law by failing to “specify the time, manner, conditions,
and scope of the examination” as required by rule 12.360(a)(1)(B). The
order allows the court-appointed doctor to conduct “necessary testing,
including any testing the [doctor] may deem necessary, in his/her
discretion, based on the allegations of the parties.” It does not specify the
length of the evaluation, the subject matter of the evaluation, or the type
of testing to be conducted. This type of open-ended order departs from the
essential requirements of the law and results in a miscarriage of justice
because it “effectively gives the doctor ‘carte blanche’ to perform any type
of psychological inquiry, testing, and analysis.” Manubens, 198 So. 3d at
1074–75; accord Smart, 220 So. 3d at 1197–98 (quoting Manubens); see
also Ludwigsen v. Ludwigsen, 313 So. 3d 709, 713–14 (Fla. 2d DCA 2020)
(an order that fails to contain the proper parameters constitutes a
departure from the essential requirements of the law); Oldham v. Greene,
263 So. 3d 807, 814 (Fla. 1st DCA 2018) (open-ended orders depart from
the essential requirements of law because they do not provide specific
directives).

   We therefore grant the petition in part and quash the order requiring
the mother to submit to a psychological evaluation. The father may seek
a new order that complies with rule 12.360(a)(1)(B). See Smart, 220 So.
3d at 1198 (giving the defendant permission to seek a new order to replace
the first open-ended order); Maddox v. Bullard, 141 So. 3d 1264, 1266 (Fla.
5th DCA 2014) (allowing the defendant to seek a new order). We otherwise
deny the petition without further comment.

   Petition granted in part and denied in part.

KLINGENSMITH, C.J., GROSS and MAY, JJ., concur.

                            *        *            *

   Not final until disposition of timely filed motion for rehearing.




                                     2